             IN THE UNITED STATES DISTRICT COURT FOR THE
                     SOUTHERN DISTRICT OF GEORGIA
                           AUGUSTA DIVISION


VIOLET LYONS,                        *
                                     *


        Plaintiff,                   *
                                     ★


             V.                      *           CV 119-077
                                     *


UNITED STATES OF AMERICA,            *
                                     *


        Defendant.                   *




                                  ORDER




     Before the Court is the Parties' stipulation of dismissal

with prejudice.      (Doc. 13.)    Plaintiff and Defendant signed the

stipulation; thus, the Court finds dismissal proper under Federal

Rule of Civil Procedure 41(a)(1)(A)(ii).

     IT IS THEREFORE ORDERED that this matter is DISMISSED WITH

PREJUDICE.    The Clerk is directed to TERMINATE all motions and

deadlines, if any, and CLOSE this case.      Each party shall bear its

own costs and fees except as otherwise agreed.

     ORDER ENTERED at Augusta, Georgia, this ^/^day of February,
2020.



                                                , XHIEF JUDGE
                                   UNITED^^ATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF GEORGIA
